Name: Council Decision 2004/795/CFSP of 22 November 2004 extending the mandate of the Head of Mission of the European Union Monitoring Mission (EUMM)
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  economic geography;  international security;  international affairs;  European construction
 Date Published: 2006-06-07; 2004-11-25

 25.11.2004 EN Official Journal of the European Union L 349/56 COUNCIL DECISION 2004/795/CFSP of 22 November 2004 extending the mandate of the Head of Mission of the European Union Monitoring Mission (EUMM) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 23(2) thereof, Having regard to Council Joint Action 2002/921/CFSP of 26 November 2002 extending the mandate of the European Union Monitoring Mission (1), and in particular Article 5(1) thereof, Whereas: (1) On 5 December 2003, the Council adopted Decision 2003/853/CFSP (2) extending the mandate of Ms Maryse DAVIET as Head of Mission of the European Monitoring Mission (EUMM). This Decision expires on 31 December 2004. (2) On 22 November 2004, the Council adopted Joint Action 2004/794/CFSP prolonging Joint Action 2002/921/CFSP extending the mandate of the European Union Monitoring Mission (EUMM) (3). (3) The mandate of the Head of Mission of the EUMM should therefore also be extended, HAS DECIDED AS FOLLOWS: Article 1 The mandate of Ms Maryse DAVIET as Head of Mission of the EUMM is hereby extended. Article 2 This Decision shall take effect on the date of its adoption. It shall apply until 31 December 2005. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 22 November 2004. For the Council The President B. R. BOT (1) OJ L 321, 26.11.2002, p. 51 and corrigendum in OJ L 324, 29.11.2002, p. 76. Joint Action as amended by Joint Action 2003/852/CFSP (OJ L 322, 9.12.2003, p. 31). (2) OJ L 322, 9.12.2003, p. 32. (3) See page 55 of this Official Journal.